DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (JP 2016003319).  An English machine translation was used for citation [IDS 6/28/21]
Regarding claims 1 and 4-5:  Hattori et al. (JP ‘319) discloses a curable composition [0001], wherein a silane coupling agent and inorganic oxide fine particles are bonded [0009].  et al. (JP ‘319) discloses titania and indium tin oxide as the inorganic oxide fine particles [0012].  Hattori et al. (JP ‘319) discloses Production Example 2 [0078] surface treats 13 nm indium tin oxide particles {note indium tin oxide exchanged for titania as the inorganic oxide fine particles [0012]; see MPEP 2131.02} with 3-methacryloyloxypropyltrimethoxysilane as in Production Example 1 [0076-0077], the resulting silane coated particles were mixed with dipentaerythritol hexaacrylate to afford a dispersion liquid (L-2) [0078].  Hattori et al. (JP ‘319) discloses Preparation Example 2 [0085], prepared as Preparation Example 1 [0084], mixes (L-2) with dipentaerythritol hexaacrylate and 2-hydroxycyclohexylacetophenone to afford the curable composition (M-2) having 25% by mass non-volatile content [0085-0086; Table 2, (M-2)].
Regarding claim 9:  Hattori et al. (JP ‘319) discloses the basic claimed composition [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. an Abbe number of 10-25, would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 10:  Hattori et al. (JP ‘319) discloses UV curing the composition [0087-0088].
Regarding claim 11:  Hattori et al. (JP ‘319) discloses UV curing the composition into a film [0087-0090, 0093].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2016003319) as applied to claim 1 above.
Regarding claim 6:  Hattori et al. (JP ‘319) discloses the basic claimed composition [as set forth above with respect to claim 1], wherein Hattori et al. (JP ‘319) discloses the inorganic oxide fine particles have a particle size of 5-100 nm [0029].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (US 2009/0190224) in view of Ito et al. (US 2015/0259217). 
Regarding claims 1-10:  Iwasa (US ‘224) discloses resin compositions including fine metal oxide particles [abstract], wherein Iwasa (US ‘224) discloses Example 1 [Ex. 1; 0073-0080] mixes 50.50 g of a dispersion of 20 nm indium tin oxide (ITO) particles (10.55 wt%) with 3.00 g 3-perflurobutyl-2-hydroxypropyl acrylate, 5.25 g 2,2,3,3,4,4,5,5-octafluorohexane 1,6-diarylate and 0.255 g Irgacure 184 photoinitiator.  The solvent was removed {corresponding to ~36 wt% ITO} and the resulting optical material was UV cured to afford an optical element [Ex. 1; 0073-0080] having an Abbe number of 20.97 [Table 1, Ex. 1].
Iwasa (US ‘224) does not disclose ITO particles having a hydrocarbon ligand.  However, Ito et al. (US ‘217) discloses ITO (10.5% Sn) nanoparticles containing an oleic acid (C18) ligand [abstract; 0136-0137].  Iwasa (US ‘224) and Ito et al. (US ‘217) are analogous art because they are concerned with a similar technical difficulty, namely ITO nanoparticles.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined ITO (10.5% Sn) nanoparticles containing an oleic acid ligand, as taught by Ito et al. (US ‘217) in the invention of Iwasa (US ‘224), and would have been motivated to do so since Ito et al. (US ‘217) suggests that ligand-stabilization (ex. oleic acid) afford excellent control of the size, size dispersity and doping level of the nanoparticle [0061].
Regarding claim 11:  Iwasa (US ‘224) discloses optical materials [Ex. 1; 0073-0075; 0108].


See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767